OFFICE   OF    THE   ATTORNEY       GENERAL    OF   TEXAS
                                  AUSTIN




Eonor&gr    xortlmer     Brown                              A
Zxeoutlre   Seere ta,7
Twoher E?drenont mar4
Awtla, Tan*
Dear 8irr




            UJ~no.slved your




                         fro5 the letter written by SW. Jam68 9.
                         tad i;avttabcr 30,    1040,   a~ fd.lO~(lr
            "'i'he 3tate~Board      for    Vooatlo~l    tiuoa-
      tion, fn cooperation  with loal ~ohoolboarda,
      her beea oondu6tlng6GlIbl'geAOy    traialll$promale
      in aoopentioa dth .theu. is8offioo or Waaa-
      tion to aeet the awl* for aatlonrrl      doieaae
      P-8=-.     z%a80 ~rogmuaa6re 6upportsd enttre-
      4 by Federal fW      l;proprllrtsb    br W&W688
      tar ah18 #mpor*            alolocal or stat6 m6n.y i*
      ,awb
                                                                 674




Honorable Xortlaer     Browa, :jage 8


             *We are now undertnkllyi nn ex~naafon          of
     this trninfnd ~rO6E+ifl oofgorlaltgwi* tha
     SUp~kEb6A~ry .A;ct,Md Mw plaKIsas set UQ
     by the Otilce of Wuoatfon. Under this ox-
     pnnded progem, training ~111 be offered van-
     der the maprvlaioa of the Homemakiq Dlvi-
     aion, .aqrloultureDivision, and Trade and
     In&atria1 Divl.aion t&rough looal aohool
     boarda over tha s&e    Stnte. Thara an
     three plans for oonduetlng progrnrnaunder
     the    WAdSUS   AobS.   ktta6hed   is   ti -informa-
     tive ohoular derorlbing  theae three plans.
     hero attaohod are oopler of questions and
     ~imera as isauad by the u. 3. orria8 or
     Vluoatlon pertalnlng      to the Hatlozial     DUenae
     Program.

             The problem that is confrontingus 1s
     whathsr or zot these tatloharaoome within
     the soap of the state Waohor- ~etfrenent
     Aat and are eligible  to pnrtioipate bherein.
     In oonalderlag this  questlon, I should like
     to present the following faota for your in-
     tOl!MtiOII¶
          -1. In the majority of oaaea, teaohera
     will be employed by looal school boards with
     the oonsant and approval or tha Stats Board
     for Yooatio~   Sduoation.
          u& The loon1 aohool board will enter
     into a oontrsct with the State‘Doard for
     Booatlonal Bduoatlon for the payment of
     ionda to oovar the aotual ooat of tha In-
     *truotionalprogram* The86 funds till bo
     paid upoq reaaigt of sworn atfidaritr throueb
     the laouance of a warrant drawn at the raquoat
     of the ;;tateBoard for vooationel xduoation by
     the Stata Treaiaumr af Texas 3n a apeoial ao-
     oount set up by the u. 5. orfioe of 3duoatlon
     for thla gurpoaa. ‘Phts w&rant  1s lawed   to
     the school degoaltory in the usual manner
     but must be kagt by the depository iA a 0eOcrc
     ate aooouat.
             "3. ~11 teaohera are hired on an emar AOY
      baris wlth the aatloipated amloyment peri r be-
      tag for eight wseka or mre, an.4 not longer than
                                                                                         _-




                                                                            675



honorable Uortlmr      ?rovm, Fage 3


     uatll June 30, 194..
            “4.    Teachers   my be hired       by the Stat&
     B00a    forVooatlonal zauostisn on a 3tatc
     wide Itinerate basis and pald aularlea out
     of apeolal runas ae?oaItaa with tho State
     Treasurer Sor such purpose8~
          -5. ?!enchoraare hired both on a part-
     time and full-tfnu basis.  In ocmaldering
     the guestion of teaohsr retlremmt, 0.4
     full-tlms teaohara aen be.aoasIdored. Ho
     queatloa has arisen Insofar as part-tlas
     teaahars are oonoarned,axoapt as stated
     below.
          *a. Regulerly emplsysd aohool teaahors
     my teach a llmi ted auabtr of hnura In the
     IfiT;rogram 88 set up under Flen 5, and rb-
     oelre thereror additional salary for this
     partdIms work that Is done outside and ex-
     aluaira of their regular teaohing dutlaa.
     In no ease oan any teaoher teaah more than
     a total of 40 hours olaa. work per week.

          Wp to the present time, all taaohsrs
     hired on this program hsve beea emgloye4 on
     a tsmgorary thres months besfa, whlah ellm-
     Imitea then fros pirtIolpatlon. Und6r thq
     new regulationsoffeotIva as of thla dete,
     taaohsra may work until June m,, 1941.”
            Seotion   IS mbaeotion     8 of the Toaoher ZZetiremsnt          I,
Auua!"". 45th Lag., 19a9, ch. 490, Pam              1198) reads as   roi-



          .(2k *TublIa Sohool* ahsll mean any
     educational organizatfonsu?portoa wholly
     or partly by the statn under tha authority
     ana aupervIaIon of a legally oonatitutea
     board or agenoy havIry authority and re-
     aponaIbIlltyfor any fUAOtiOA  of yblfo                                       i
     eduoat1on.w
                                                                                  ;iJ,
            seetlon   1, subsootion    9   0r   the da   hot r6aas   u
followa:
                                                                            ‘\
                                                                        6’76

Honorable ldortinrer      drown, Tago 4


              “(31 *Twoher’ shall 9eim a person
        eaploysd on a full-tiao,   refgLbr-aala
        baair by board8 of ooamon 8ohool dlstr  9:at8,
        board8 ot independent aohaol districts, ooun-
        ty sohcal board*, Eetfremnt Board of Trus-
        teae, State Board 31 xduelrtlon and >tato De-
        ;artaeat of Bduoatlon,   board8 of rqpnta   of
        oollegea   and uniruraities,      ard any other
        legal1 oonetituted board or agenoy of an
        lduoat Ional lnatitutionor orGanlzation sup-
       - ported wholly or part&  by the Jtats.   In
         all uasea of doubt, the Retlrment Boarhor
         Truetees, hereinafterdefined.   ahall dater-
         mlna whether a person is a teacher aa dailmd
        In tillsAct. A teuohor shall man a prson
        renaerrng rsnloe to organized mu3lio etduaa-
        tion in profeomloml and business admiciotra-
        tion and aupsrrislonaad lnstruotion In
        publio aohoolm aa delined In subasotlon (2)
        of this sootkm.*   (UrdsrsoorlnG owe).
              Ssotion    1. 3ubeeOtZon 3 of said    hot reads as fol-
lows;

              +)        W+oyer*   ahall   ~080. t&s State
        of TOXU and any      or ita dralgnated    agent@ or
        agencies with reaponribilftyand authority
        for publfo eduoatlon, suoh as the a~amolt and
        lndependeat eohool boards, the boards of
        regentr of et&a colleges nnd unirorsitles,
        the oountp eohool boarda, or any other a+pnoy
        or and within the State by whloh a psrson cay
        be ~eagloyedfor service in :;ublio eduoation.*
             or we understand the faots, t&e teachers in ques-
tion    are hired by the looal aahaol board. The board deter-
mines and passer upon the qualificationsof said teaoherm.
These teaohers are under the aontrol and 8ugervlalonof the
looal oohool Xoard and Iask to the board for their salaries.
‘:..e cm of the o_rlnion that mob tnats clmrly   ahor that the
looal sohool board is the employer of ths tonohsrs in ;ue6-
t3.m within the meaning of 3eotion 1, 3ubseotfon 5 of the
Teacher ?etlrement Act.
          Yhether or not the pmrsons in opestian are oowred
by the Teaoher Rebirement.2otdepend8 upon whether they are
~teacherP as that tam is deilned 15 Setfor,   1, Sui.5eOtiO5
Honorable    Yortlnrer   ~rowa,    Rage 5


3 OS the AOt.       This soothn           that *@Teaoher* daall
                                     provides
yyaqaM?eroon omplorod on a full-thus,       regular aalar  baa18
            (%Rhasia ours), lG7aZreroal          fikX-Efi?oY
ployoXa In quo&Ian may teach up to forty ($1 hours ger
WOOk.     Couraoa say be oiiered at any tIao duutiagtho twenty-
Soar  (24)   hwra  of   the day. The loagth or the daily oehod-
ulo and training      period ia not Shod, but depend8 upon the
need8 oS the jobs Sor whIoh traIaIag is given. X0 are In-
Somod that the ontlre 2rograa is 8amwhat tom;;orary       la
nature and *ill sxglro Sun0 30, 1941, ualoaa othoruS.30ox-
totied.

           Suboootlon S of Soo,tIon1 OS oaid Aot rrorldoa
Surthor that *A teaoher shall mean 5 ;Mraon rendering EON-
ioo to organlzed pub110 bduoetlan l + * in pub110 sohoola.*
(Bmphaair ours). It nay be that In aortain al6uatlono tibia
pert of Subaootion 3 would eroludo aoao OS the pereons in
quoatlon    iron   the rrorfaton    OS the ,iot.
            Subaeotlon 3 of Seotloa 1, after deSInIng the
ward •toaohor,~ provIdo8 Surthor that 'Ia all oaaeo OS
dxxbt,   the Rotlroaoat Board of Tr u r teo a l l * shall doter-
mIn0 whether a poreon Ia-a.toaohor08 deilnod In thla hot.*
~8 aro OS the oRlnIon that It la doubtSu1 whether thoao
~eraona~ongagod in the Ratloaal DoSon& TraIaIae Pragraa,
oonduotod ruder.the aupmvloion oS the State        Board For Vo-
oational ZduoatIon, are *teaohora* ulthfn the arsanIagOS
the Teaoher Rotlreaont hot. It sollowa that        this la a aat-
tar  Sor  the RotIroment Board OS Trustee8 to droldo. wr
ttia reason wo do not aaiwer your seoond question.
                                            Yours very truly
                                       A’iTCRRHT GSERAL OF TEUS




                                                   ClOnIl R. Leda
                                                         Aori atsnt




L3rRS